DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 9/08/2022, with respect to the Objections to the Claims have been fully considered and are persuasive.  The Objections to the Claims has been withdrawn. 
Applicant's arguments filed 09/08/2022 against the Examiner’s rejections under U.S.C. 102 have been fully considered but they are not persuasive. The Applicant presents two main arguments, that there is a criticality to the two wavelengths provided in Claims 2 and 13, and that the amendments to the Independent Claims requiring a focusing of the pair of laser spots is not met by Rapaport. The Examiner disagrees with both arguments, elaborated below.
Regarding the argument to the Independent Claims, Rapoport does teach an embodiment that focuses the laser to the surface of the skin (Fig. 4a and Para. 0111, “In another embodiment the convergence of beam 41 can be achieved by modifying the shapes of the reflecting surfaces of the mirror 24 and the mirror 25 of FIG. 2B. This embodiment allows making the beam convergent in two planes separately, thus manipulating the cross sectional geometry of the beam 41, thereby controlling the cross-sectional power distribution of the beam 41”). The 102 rejection to the Independent Claims has been updated to cite this portion of the reference to the relevant amended limitations.
Regarding the argument to the criticality of the wavelengths for the purposes of this invention, the Applicant’s own Specification disagrees with this statement. Paragraph 0023 states “The two wavelengths selected may be those generally accepted in the industry for use in skin rejuvenation and dyspigmentation treatments, that is, wavelengths in the range of 14XX nm to 19XX nm.”). Rapoport itself teaches the treatment of dyspigmentation and resurfacing (Para. 0197) and the usage of light between 800 and 1900 nm (Para. 0175), with a specific embodiment of 1450 (Para. 0176, “1450 nm diode laser”). This evidence and the Applicant’s Specification clearly show that the wavelengths chosen are merely a result effective variable, i.e. the chosen wavelength is chosen merely to achieve a known treatment outcome. For these reasons, the obviousness rejection to Claims 3 and 12 are being maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, 13-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20080287930 awarded to Rapoport, hereinafter Rapoport.
Regarding Claims 1 and 11, Rapoport teaches laser treatment device/method for fractionally treating skin tissue cosmetically for providing resurfacing and dyspigmentation treatments (Para. 197) simultaneously (abstract) comprising: two laser energy generating engines (Para. 0155); each of the two laser generating engines operating to produce non-ablative laser beams (Para. 0197 states the apparatus can be used for non-ablative treatments) at different wavelengths when activated (Para. 0156); a handpiece for receiving the two laser beams generated by the two laser energy generating engines (Para. 0091), the handpiece being in operative connection with the at least two laser energy generating engines (Para. 0165 confirms the treatment head is used in any embodiment); the handpiece including a proximal end and a distal tip (Fig. 1a, Para. 0091, treatment head 12), further comprising one or more mirrors along an optical path to receive each of the two laser beams from the proximal end and to convey the two laser beams to the distal tip of the handpiece (reflecting member 81 and frustrum reflector 83, Fig. 8a, Para. 0127); an adjustable beam deflector along the light path between the distal tip and the proximal end of the handpiece (Fig. 6B, Para 121, Mirror 25, or Para. 0144, Fig. 8a, scanning system 100); a controller in the laser treatment device configured to control activation of the two laser energy generating engines (Para. 0092, control system 19, a part of radiation unit 14) and control movement of the adjustable beam deflector (scanning system 100, Para. 0144, Fig. 8a, part of controllable radiation unit 14, Para. 0090); the controller being configured to: (1) cause activation of both of the two laser energy generating engines at the same time (Paras. 0057 and 0156 states the spots are treated simultaneously) and (2) cause the movement of the adjustable beam deflector such that the two laser beams are deflected to pass through the distal tip of the handpiece and impinge as a pattern of pairs of non-ablative laser spots focused at the skin tissue surface (Para. 0111 and Fig. 4a show the convergence of the beam specifically on the skin surface) at the same time but separated by a distance and non-overlapping (Para. 0048 states that the invention is capable of treating multiple, separate targets simultaneously using individualized parameters, Para. 0157 and Fig. 10c show an embodiment where this occurs, where Para. 0157 states that the two target volumes are separated and Fig. 10c showing that the two treatment beams hit the skin at separated, non-overlapping spots). 

Regarding Claims 3 and 13, Rapoport teaches the device/method of Claims 1 and 11, wherein the adjustable beam deflector is one of: a galvo mirror (Para. 0144).

Regarding Claims 4 and 14, Rapoport teaches the device/method of Claims 1 and 11, wherein the adjustable beam deflector is positioned proximal of the distal tip (As Fig. 1a shows a self-contained handpiece 12, the Examiner believes it is inherent that the mechanism shown in Fig. 10a is contained within, and is thereby proximal of the tip).

Regarding Claims 5 and 15, Rapoport teaches the device/method of Claims 4 and 14, wherein the one or more mirrors are position proximal of the adjustable beam deflector and bend the two laser beams at an angle with respect to the handpiece (mirror 24 proximal to mirror 25, Para. 021 states that the mirrors can be separately controllable components).

Regarding Claims 6 and 16, Rapoport teaches the device/method of Claims 1 and 11, further comprising one or more lenses distal of the adjustable beam deflector to focus the two laser beams (reflecting surface 81, Para. 0137 states the surface can be used to provide beam convergence, Para. 0162 states that this configuration can be done with the 2 laser system).

Regarding Claim 21, Rapoport teaches a method of treatment of skin tissue (abstract) with two laser device of unequal wavelengths (Para. 0155) comprising the steps of: (1) activating the two laser devices simultaneously to produce two laser beams of unequal wavelength (Para. 0156 states the spots are treated simultaneously); (2) directing the two laser beams into a handpiece having a distal tip to direct the two laser beams onto the skin tissue (Fig. 1a, Para. 0091, treatment head 12); (3) directing the two laser beams within the handpiece to an adjustable beam deflector (Para. 0144, Fig. 8a, scanning system 100); and, (4) the adjustable beam deflector directing the two laser beams onto the skin tissue to produce a pattern of pairs of non-ablative laser spots simultaneously but separated from one another (scanning system 100, Para. 0144, Fig. 8a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20080287930 awarded to Rapoport, hereinafter Rapoport.
Regarding Claims 2 and 12, Rapoport teaches the device/method of Claims 1 and 11, wherein the radiation can be chosen in a range between 300-11000 nm (Para. 0054). Rapoport does not teach wherein the two wavelengths used for each laser are 1927 nm and 1410 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rapoport, i.e. by choosing the two wavelengths to be 1927 and 1410 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Page 6, Para. 0003 of the Applicant’s Specification states that these wavelengths are not critical to the device/treatment, and one of ordinary skill has good reason to pursue the known wavelength options for skincare within his or her technical grasp (see MPEP 2144.05(II)(B)). 

Claim 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20080287930 awarded to Rapoport, hereinafter Rapoport, in view of US Patent Publication 20070167936 awarded to Samain et al, hereinafter Samain.
Regarding Claims 7, 8, 17, and 18, Rapoport teaches the device of Claim 1. Rapoport does not teach wherein the device/method further comprises: a plurality of rollers mounted distally of the distal tip, the plurality of rollers having an axis of rotation perpendicular with respect to the optical path, such that the plurality of rollers may be translated along the skin tissue, wherein at least one of the plurality of rollers includes an encoding device, and wherein rotation of the plurality of rollers is configured to cause the controller to activate the two laser energy generating engines.
However, in the art of therapeutic lasers, Samain teaches the usage of rollers in contact with the skin that activate the radiation source to begin treatment (Para. 0201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rapoport by Samain, i.e. by adding the roller control system of Samain to the treatment head of Rapoport, for the predicatable purpose of using the known technique Samain to improve the similar device of Rapoport in the same way. 	
Regarding Claims 9, 10, 19, and 20, Rapoport modified by Samain makes obvious the device/method of Claims 7, 8, 17, and 18. Rapoport does not teach wherein the handpiece further comprises one or more passageways along the light path from the proximal end to the distal tip of the handpiece to carry air from an external source to the distal tip of the handpiece and then the skin tissue wherein the external source provides cooling air to cool the skin tissue and to impinge upon and cool the plurality of rollers.
However, in the art of therapeutic lasers, Samain teaches the usage of a handpiece capable of providing cooling gas to the skin surface for the purpose of preventing unintended heat damage (Para. 0143). The Examiner also notes that as the cooling air contacts the skin, as does the rollers, it is an inherent effect of the cooling stream to cool both the rollers and the skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rapoport by Samain, i.e. by using the cooling system of Samain in the device of Rapoport, for the predictable purpose of improving device safety by limiting unintended heat damage to the treated area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 20130197480 awarded to McDaniel et al, which teaches treatment at 1927 and 1410 nm (See Table 2 on Pg. 9) for treatment of skin pigment modification (Para. 0052) and skin resurfacing (Para. 0034). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792